DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 3, 5-7, 11, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal et al., U.S. Patent Application Publication 2019/0373523 (hereinafter Panchal), in view of Lee et al., U.S. Patent Application Publication 2021/0153087 (hereinafter Lee).
Regarding claim 1, Panchal discloses a method of a user equipment (UE) (disclosed is a method of using an E-UTRA-NR Dual Connectivity (EN-DC) capable end device, according to Abstract, [0016]) comprising: 
registering on a first cell of a first Radio Access Technology (RAT) based on Radio Frequency (RF) conditions of the first cell (the end device selects the most suitable cell of an E-UTRAN [“first Radio Access Technology (RAT)”] to camp on, according to [0025]); 
processing a configuration message from a network prioritizing an anchor band of the first RAT (the end device receives a system information block (SIB) comprising an information element (IE) that specifies a priority level for an anchor band of the E-UTRAN cell that said end device is camped on, according to [0062]-[0066], Fig. 9 [step 910]); 
performing a first cell reselection from the first cell to a second cell of the first RAT that is in the anchor band in response to processing the configuration message (the end device performs anchor cell reselection based on the received SIB such that said end device camps on the highest priority anchor band, according to [0061]-[0067], Fig. 9 [step 970], whereby anchor cell reselection may take place between two eNBs of the E-UTRAN, according to [0028]-[0030], Figs. 1 and 2A); 
performing cell measurements on one or more cells of a second RAT (the end device performs cell measurements on E-UTRAN and 5G NR [“second RAT”] neighboring cells, according to [0025], [0063], [0067]); 
determining that none of the cell measurements for the one or more cells of the second RAT exceeds a threshold (the end device determines that none of the cells of the multi-RAT environment satisfies a camping criterion, in the form of a power threshold, according to [0066]-[0067], Fig. 9 [steps 950 and 960]); and
performing a second cell reselection from the second cell of the first RAT to another cell of the first RAT, the second cell reselection based on the ranked cell prioritization data (the end device iteratively performs reselection to different cells, according to [0068], Fig. 9 [steps 970 and 980]).
Panchal does not expressly disclose de-prioritizing, based on the determination that none of the cell measurements for the one or more cells of the second RAT exceeds the threshold, the second cell in ranked cell prioritization data of an internal memory of the UE.
Lee discloses de-prioritizing, based on the determination that none of the cell measurements for the one or more cells of the second RAT exceeds the threshold, the second cell in ranked cell prioritization data of an internal memory of the UE (based on determining that signals received from a New Radio (NR) network are not of sufficient power or quality, said NR network is deprioritized by a call manager (CM) of a memory of a UE, according to [0069], Fig. 2 [elements 104, 216, and 277]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal with Lee by de-prioritizing, based on the determination that none of the cell measurements for the one or more cells of the second RAT exceeds the threshold, the second cell in ranked cell prioritization data of an internal memory of the UE.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate fallback to a legacy network with better coverage for an emergency call (Lee:  [0005]-[0007]).
Claim 14 recites a user equipment that performs the method of claim 1, and is therefore rejected on the same grounds as claim 1.
Claim 19 recites a non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the method of claim 1, and is therefore rejected on the same grounds as claim 1.
Regarding claim 3, the combination of Panchal and Lee discloses all the limitations of claim 1.  Additionally, Panchal discloses monitoring RF conditions of one or more neighbor cells of the second cell (the end device monitors the RF conditions of the cells in its vicinity, according to [0025], [0063], [0067]).
Panchal does not expressly disclose that the second cell reselection is performed in response to a determination that the one or more neighbor cells has better RF conditions than the second cell.
Lee discloses that the second cell reselection is performed in response to a determination that the one or more neighbor cells has better RF conditions than the second cell (reselection from the NR network to an LTE network is performed based on the LTE network having better RF conditions than the NR network, according to [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal as modified by Lee with Lee such that the second cell reselection is performed in response to a determination that the one or more neighbor cells has better RF conditions than the second cell.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate fallback to a legacy network with better coverage for an emergency call (Lee:  [0005]-[0007]).
Regarding claim 5, the combination of Panchal and Lee discloses all the limitations of claim 1.  Additionally, Panchal discloses one or more of: storing one or more of a current location of the UE, a Physical Cell Identifier (PCI) for the first cell, LTE band information for the first cell, and NR availability for the first cell; and/or storing one or more of a current location of the UE, a Physical Cell Identifier (PCI) for the second cell, LTE band information for the second cell, and NR availability for the second cell (the end device acquires LTE cell band information, according to [0063], [0066]-[0067]).
Regarding claim 6, the combination of Panchal and Lee discloses all the limitations of claim 1.  Additionally, Panchal discloses ranking a previously camped cell within the ranked cell prioritization data (a cell that has been visited is ranked according to cell prioritization data, according to [0065]-[0068]).
Regarding claim 7, the combination of Panchal and Lee discloses all the limitations of claim 6.  Additionally, Panchal discloses that the ranking of the previously camped cell is according to a current signal power detected at the previously camped cell (a visited cell has criteria for camping on that include the received signal power for that cell, according to [0067]).
Regarding claim 11, the combination of Panchal and Lee discloses all the limitations of claim 1.  Additionally, Panchal discloses ranking a third cell of the first RAT within the ranked cell prioritization data (a plurality of neighboring cells of the cell currently camped on are ranked, according to [0059]-[0060]).
Claim 16 does not differ substantively from claim 3, and is therefore rejected on the same grounds as claim 3.
Claim 18 does not differ substantively from claim 5, and is therefore rejected on the same grounds as claim 5.

7.	Claims 2, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Lee as applied to claims 1, 14, and 19, further in view of Yang et al., U.S. Patent Application Publication 2017/0311266 (hereinafter Yang).
	Regarding claim 2, the combination of Panchal and Lee discloses all the limitations of claim 1.  Additionally, Panchal discloses that the first RAT is an Evolved UMTS (Universal Mobile Telecommunications Service) Terrestrial Radio Access Network (E-UTRAN) RAT and the second RAT is a New Radio (NR) RAT (the first RAT is an E-UTRAN and the second RAT is a 5G NR, according to [0025]).
	Neither Panchal nor Lee expressly discloses that the second cell reselection is performed in response to a determination that the UE has been in one or more of a stationary mobility state and a pedestrian mobility state for at least a pre-determined duration.
	Yang discloses that the second cell reselection is performed in response to a determination that the UE has been in one or more of a stationary mobility state and a pedestrian mobility state for at least a pre-determined duration (in response to the mobility state of a UE being determined to be stationary for a certain period of time, said UE performs search and measurements leading to cell reselection, according to [0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal as modified by Lee with Yang such that the second cell reselection is performed in response to a determination that the UE has been in one or more of a stationary mobility state and a pedestrian mobility state for at least a pre-determined duration.
	One of ordinary skill in the art would have been motivated to make this modification in order to maximize UE battery life (Yang:  [0021]).
	Claims 15 and 20 do not differ substantively from claim 2, and are therefore rejected on the same grounds as claim 2. 

8.	Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Lee as applied to claims 1 and 14, further in view of Xu et al., U.S. Patent Application Publication 2018/0167828 (hereinafter Xu).
	Regarding claim 4, the combination of Panchal and Lee discloses all the limitations of claim 1.
	Neither Panchal nor Lee expressly discloses that the second cell reselection is performed in response to a determination that carrier aggregation (CA) is not configured for the second cell.
	Xu discloses that the second cell reselection is performed in response to a determination that carrier aggregation (CA) is not configured for the second cell (in response to carrier aggregation not being supported by a wireless network, a terminal device is handed over, according to [0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal as modified by Lee with Xu such that the second cell reselection is performed in response to a determination that carrier aggregation (CA) is not configured for the second cell.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate a balance between spectrum efficiency and coverage (Xu:  [0006]-[0011]).
	Claim 17 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Lee as applied to claim 6, further in view of Dayal et al., U.S. Patent Application Publication 2016/0127055 (hereinafter Dayal).
Regarding claim 8, the combination of Panchal and Lee discloses all the limitations of claim 6.
Neither Panchal nor Lee expressly discloses that the ranking of the previously camped cell is according to a carrier aggregation (CA) configuration at the previously camped cell stored at the UE when the UE was registered on the previously camped cell.
Dayal discloses that the ranking of the previously camped cell is according to a carrier aggregation (CA) configuration at the previously camped cell stored at the UE when the UE was registered on the previously camped cell (a UE performs rank determination for each cell once carrier aggregation is activated and configured, according to [0049]-[0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal as modified by Lee with Dayal such that the ranking of the previously camped cell is according to a carrier aggregation (CA) configuration at the previously camped cell stored at the UE when the UE was registered on the previously camped cell.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the dynamic configuration of cells based on signal quality measurements (Dayal:  [0002]).

10.	Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Lee as applied to claim 6, further in view of Thiruvenkatachari et al., U.S. Patent Application Publication 2016/0080990 (hereinafter Thiruvenkatachari). 
	Regarding claim 9, the combination of Panchal and Lee discloses all the limitations of claim 6.
Neither Panchal nor Lee expressly discloses that the second cell reselection is performed from the second cell to the previously camped cell.
Thiruvenkatachari discloses that the second cell reselection is performed from the second cell to the previously camped cell (a UE reselects back to a first cell from a second cell, according to [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal as modified by Lee with Thiruvenkatachari such that the second cell reselection is performed from the second cell to the previously camped cell.
One of ordinary skill in the art would have been motivated to make this modification in order to provide a service that a first cell provides that a second cell does not provide (Thiruvenkatachari:  [0037]).
Regarding claim 10, the combination of Panchal, Lee, and Thiruvenkatachari discloses all the limitations of claim 9.
Neither Panchal nor Lee expressly discloses that the previously camped cell is the first cell.
Thiruvenkatachari discloses that the previously camped cell is the first cell (a UE reselects back to a first cell from a second cell, according to [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal as modified by Lee as modified by Thiruvenkatachari with Thiruvenkatachari such that the previously camped cell is the first cell.
One of ordinary skill in the art would have been motivated to make this modification in order to provide a service that a first cell provides that a second cell does not provide (Thiruvenkatachari:  [0037]).

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Lee as applied to claim 1, further in view of Chen et al., U.S. Patent Application Publication 2016/0212603 (hereinafter Chen).
	Regarding claim 12, the combination of Panchal and Lee discloses all the limitations of claim 1.
	Neither Panchal nor Lee expressly discloses at least one of: erasing the ranked cell prioritization data in response to a determination that the UE is no longer in one of a stationary mobility state and a pedestrian mobility state; and/or re-prioritizing the second cell in the ranked cell prioritization data based on a determination that a Tracking Area Code (TAC) corresponding to the UE has changed; and/or re-prioritizing the second cell in the ranked cell prioritization data based on a determination that a received signal power corresponding to the second cell exceeds a received signal power of each of one or more neighbor cells of the second cell by at least a pre-determined threshold.
	Chen discloses at least one of: erasing the ranked cell prioritization data in response to a determination that the UE is no longer in one of a stationary mobility state and a pedestrian mobility state; and/or re-prioritizing the second cell in the ranked cell prioritization data based on a determination that a Tracking Area Code (TAC) corresponding to the UE has changed; and/or re-prioritizing the second cell in the ranked cell prioritization data based on a determination that a received signal power corresponding to the second cell exceeds a received signal power of each of one or more neighbor cells of the second cell by at least a pre-determined threshold (in response to the TAC of the cell currently being tried being different than the TAC of the previous cell, the cell currently being tried is added to a low priority list [“re-prioritizing the second cell in the ranked cell prioritization data based on a determination that a Tracking Area Code (TAC) corresponding to the UE has changed”], according to [0085]-[0086], Fig. 9 [steps S 924, S926, S928, S930, and S932]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal as modified by Lee with Chen by at least one of: erasing the ranked cell prioritization data in response to a determination that the UE is no longer in one of a stationary mobility state and a pedestrian mobility state; and/or re-prioritizing the second cell in the ranked cell prioritization data based on a determination that a Tracking Area Code (TAC) corresponding to the UE has changed; and/or re-prioritizing the second cell in the ranked cell prioritization data based on a determination that a received signal power corresponding to the second cell exceeds a received signal power of each of one or more neighbor cells of the second cell by at least a pre-determined threshold.
One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the successful establishment of an emergency call (Chen:  Abstract).

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Lee as applied to claim 1, further in view of Gailloux et al., U.S. Patent No. 10,292,037 (hereinafter Gailloux).
	Regarding claim 13, the combination of Panchal and Lee discloses all the limitations of claim 1.
	Neither Panchal nor Lee expressly discloses storing, in the internal memory of the UE, an indication that the second cell reselection was performed and a location of the UE when the second cell reselection was performed.
	Gailloux discloses storing, in the internal memory of the UE, an indication that the second cell reselection was performed and a location of the UE when the second cell reselection was performed (a UE determines its location and logs this information when performing a handoff from a first cell site to a second cell site, according to column 6 lines 3-31).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Panchal as modified by Lee with Gailloux by storing, in the internal memory of the UE, an indication that the second cell reselection was performed and a location of the UE when the second cell reselection was performed.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the assignment of the appropriate HLR to a UE (Gailloux:  column 3 lines 15-32).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645